208 F.2d 481
WINTER et al.v.TOLEDO STAMPING & MFG. CO. et al.
No. 11796.
United States Court of Appeals, Sixth Circuit.
December 18, 1953.

John C. L. Cowen, Detroit, Mich., John C. L. Cowen, Harness, Dickey & Pierce, Detroit, Mich., Malcolm W. Fraser, Toledo, Ohio, on the brief, for appellants.
Carl F. Schaffer, Toledo, Ohio, Allen Owen, Carl F. Schaffer, Owen & Owen, Toledo, Ohio, Charles W. Peckinpaugh, Jr., Shumaker, Loop, Kendrick & Winn, Toledo, Ohio, on the brief, for appellees.
Before MARTIN, McALLISTER and MILLER, Circuit Judges.
PER CURIAM.


1
This is an appeal from the dismissal by the United States District Court of a suit for patent infringement involving three patents owned by appellants, issued to Winter, namely: No. 2,509,661, issued May 30, 1950, on Rocker Arm Lubrication, referred to as the "notch" patent; No. 2,521,621, issued September 5, 1950, on Rocker Arm, referred to as the "covered channel" patent; and No. 2,522,326, issued September 12, 1950, on Rocker Arm for Internal-Combustion Engines, referred to as the "diverging channel" patent.


2
The case has been heard and carefully considered on the oral arguments and briefs of the attorneys for the respective parties and on the entire record. The United States District Court appointed a Special Master, Fred H. Kruse, who, after attentive hearing of the evidence and intelligent consideration of the points involved, filed an elaborate and well reasoned seventy-page report in which he reviewed comprehensively the problem presented, the subject matter of the patents, the issues and mechanics involved, the prior art, and the applicable law.


3
The Special Master recommended that the cause be dismissed for the reasons stated in his report and upon the basis of his findings of fact and conclusions of law that no invention inheres in any of the three patents. The United States District Judge fully concurred in the report of the Special Master, approved and adopted his findings of fact as the findings of the District Court, and dismissed the suit.


4
We, too, are in accord with the reasoning of the Special Master's report and with his findings of fact and conclusions of law. We consider it unnecessary, therefore, to write an opinion merely repeating the logical reasoning of the Special Master, in which the District Court concurred.


5
Accordingly, the order dismissing the complaint of appellants is affirmed.